IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40476
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RENE CASTRO-TORRES, also known as
Faustino Vidal,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-99-CR-1065-1
                        - - - - - - - - - -
                         December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defenders appointed to represent Rene

Castro-Torres move for leave to withdraw, and they have filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Castro has received copies of his attorneys’ motion and brief,

but he has not filed a response.    Our independent review of the

Anders brief and the record discloses no nonfrivolous issue for

appeal.   Accordingly, the motion for leave to withdraw is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-40476
                               -2-

GRANTED, counsel are excused from further responsibilities

herein, and the APPEAL IS DISMISSED.   See 5th Cir. R. 42.2.